Citation Nr: 1537317	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-21 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbosacral spine (claimed as back problems), to include claims for degenerative disc disease of the cervical and thoracic spines.

2.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine (claimed as back problems), to include claims for degenerative disk disease of the cervical and thoracic spines.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paul Goodson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ) in June 2015.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

The issues of service connection for a back disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Entitlement to service connection for a back condition was denied in an unappealed May 2009 rating decision.
 
2.  Evidence received since the May 2009 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability; such evidence is not cumulative or redundant of evidence already of record.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a back disability.

In a May 2009 rating decision, service connection for a back disability was denied.  The basis for the denial was lack of evidence supporting that the condition was incurred in service.  The Veteran did not appeal the denial.  As such, the decision is final. 

Since May 2009, the Veteran has submitted additional evidence and arguments that if presumed credible for purposes of reopening, show the possibility of a back disability as related to his military service.  Specifically, the Veteran testified as to specific injuries to his spine while in jump school during service.  The Veteran has also submitted additional treatment records and Social Security Administration Disability records.  Accordingly, this evidence is sufficient to reopen the previously-denied claims for service connection for a back disability.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for degenerative disc disease of the lumbosacral spine (claimed as back problems), to include claims for degenerative disc disease of the cervical and thoracic spines, is reopened.


REMAND

While the Board regrets the additional delay, upon preliminary review of the evidence and in light of the reopening above, the Board finds that further development for the remaining claims is unfortunately necessary.

In light of the new and material evidence received, a new VA examination is necessary to opine as to the etiology of the Veteran's claimed back condition given the Veteran's credible report of injuries to his back while participating in parachute jumps.

The Veteran's claim for a TDIU is inextricably intertwined with the above claim; consideration of this matter must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination conducted by a medical provider skilled in the diagnosis and treatment of back and spinal disability.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran suffers from a current back or spinal condition, to include degenerative disc disease, which was incurred in or otherwise etiologically related to his active service, to include his parachute jumps.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2.  The RO/AMC should also undertake any other development it determines to be warranted, including any appropriate development with respect to the Veteran's TDIU claim.
 
3.  Then, the RO/AMC should readjudicate the Veteran's claims for entitlement to service connection for a back disability and entitlement to TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


